Citation Nr: 1517253	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for evaluation of scar, dorsum right wrist, status post removal of ganglion cyst, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for evaluation of scar, dorsum right wrist, status post removal of ganglion cyst must be remanded for further development.

The Veteran has asserted that his service-connected scar warrants a higher disability rating.  Specifically, the Veteran in his August 2013 substantive appeal reported that he has painful movement and limited motion due to his scar.  

In October 2011, the Veteran was afforded a VA examination to assess the severity of his service-connected scar disability.  At that time, the examiner noted the Veteran reported pain in the scar or scar area of the wrist with movement and palpation, and weakness in his right hand where his hand/fingers give way and he drops things.  

At his February 2014 Board hearing, the Veteran testified that the scar on his right wrist is tender and painful.  He also stated that he has no strength at the wrist, it is weak, and he has difficulty holding onto things.  The Veteran further stated that he receives pain medication from the Pinesville VA, and also wears a brace provided by the VA.  He testified that his scar has gotten worse since the October 2011 VA examination, and has resulted in limited motion and painful movement.  Additionally, A.H. testified on the Veteran's behalf that the Veteran has difficulties with daily tasks such as driving, mowing the lawn, etc.  In fact, A.H. drove the Veteran to the hearing due to his difficulty driving due to the weakness and pain the Veteran has in his right wrist.  

In light of the foregoing, the record indicates that the Veteran may be entitled to a separate compensable rating for disabling effects associated with his right wrist scar.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under diagnostic codes 7800 through 7804 must be evaluated under an appropriate diagnostic code.  As such, the Veteran should be afforded an additional examination for the purpose of determining whether, and to what extent, there are any additional disabling effects caused by his service-connected scar of the right wrist that would warrant a separate rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine all of the disabling effects caused by the Veteran's service-connected right wrist scar. The claims file, to include this remand, must be reviewed by the examiner and such review must be noted in the examination report.  A complete rationale for any opinion offered should be provided.

The examiner is requested to address all disabling effects of the Veteran's right wrist scar to include range of motion, any neurological deficits, and any functional loss due to pain, weakness, excess fatigability, or incoordination.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



